Citation Nr: 0524414	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  02-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected seborrheic dermatitis of the 
scalp, from September 29, 2000.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected seborrheic dermatitis of the 
scalp, for a period prior to September 29, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 2004 rating decision, the veteran was awarded an 
increased evaluation for his service-connected seborrheic 
dermatitis of the scalp, from 10 to 30 percent disabling, 
effective from September 29, 2000.

The Board remanded this case in July 2003 and August 2004 to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  In February 2005, while the case was at the 
AMC, the veteran sent a statement to the AMC along with a 
statement from his spouse and photographs of himself 
depicting the areas affected by his skin disability.  The AMC 
did not address the statement in the February 2005 
Supplemental Statement of the Case (SSOC) and it did not 
issue a subsequent SSOC.  See 38 C.F.R. § 19.31(b) (2004) (An 
SSOC will be furnished to the appellant and his or her 
representative if additional pertinent evidence is received 
that has not been considered in the Statement of the Case or 
a prior SSOC.).  

When evidence is received prior to the transfer of a case to 
the Board, an SSOC must be furnished to the appellant and his 
or her representative, if any, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2004).  In this case, although the evidence is relevant to 
the issues on appeal, the evidence is essentially duplicative 
of evidence already associated with the claims file.  
Numerous photographs depicting the extent of the veteran's 
skin disability are already contained in the veteran's claims 
file.  The statement from the veteran's spouse echoes a 
statement that she provided in March 2003.  The statement by 
the veteran essentially reiterates his prior contentions.  
Therefore, it is not necessary to return the case to the RO 
for consideration of the additional evidence and the issuance 
of an SSOC.  The veteran is not prejudiced by the Board's 
adjudication of his claim.

Although the Board referred the issues of service connection 
for bladder cancer and a prostate disability in the July 2003 
Remand, no action has been taken on these claims.  These 
claims are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to August 2002, only the earlier criteria for 
rating the veteran's seborrheic dermatitis are applicable.

4.  With respect to the period of time subsequent to August 
2002, the pre-August 2002 criteria for rating the veteran's 
seborrheic dermatitis are more favorable to the veteran.

5.  Prior to September 29, 2000, the veteran's seborrheic 
dermatitis was manifested by constant itching in the affected 
areas.

6.  Since September 29, 2000, the veteran's seborrheic 
dermatitis has been manifested by constant itching in the 
affected areas and has been treated with antibacterial 
shampoo and topical antibiotic solution.

7.  The veteran's seborrheic dermatitis, which affects less 
than 40 percent of his entire body and less than 40 percent 
of exposed areas of his body, has not required constant or 
near constant systemic therapy; there are no systemic or 
nervous manifestations of the disease; and the skin disorder 
is not exceptionally repugnant either prior to or since 
September 29, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for seborrheic dermatitis have been met for a 
period prior to September 29, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2004).

2.  Since September 29, 2000, the criteria for a disability 
rating greater than 30 percent for seborrheic dermatitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's 
increased rating claim was received on July 25, 2000.  
Thereafter, in a rating decision dated in February 2001, the 
veteran's claim was denied.  Only after that rating action 
was promulgated did the RO, on April 21, 2003, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate his increased rating claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  (The AMC provided 
similar notice to the veteran on February 11, 2004, and on 
September 1, 2004.)  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on April 21, 2003; February 11, 2004; and 
September 1, 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by VA at 
that time, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated.  Supplemental Statements of the Case (SSOCs), 
adjudicating the veteran's increased rating claim, were 
provided to the veteran in April 2004 and February 2005.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Letters from VA dated on April 21, 2003, 
February 11, 2004, and September 1, 2004, complied with these 
requirements for the veteran's increased rating claim.

Additionally, the Board notes that the April 21, 2003, letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
30 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C.A. 
§§ 5102, 5103.  The effect of this amendment was correctly 
explained to the veteran in the February 11, 2004, and 
September 1, 2004, letters from VA.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations with regard 
to his increased rating claim in December 2000, March 2004, 
and September 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
substantially complied with the instructions contained in the 
July 2003 and August 2004 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
December 2000, March 2004, and September 2004; VA treatment 
records dated from July 2000 to January 2005; statements and 
photographs submitted by the veteran and his spouse; and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorders, see 38 C.F.R. §§ 4.1, 4.2 
(2004), the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as the veteran's service 
medical records; statements, examination reports, and 
hospitalization reports from private physicians or medical 
facilities dated in December 1951, December 1952, April 1964, 
December 1974, February 1977, and May 1977; medical records 
from a private physician dated from January 1974 to April 
1978; VA examinations conducted in January 1953, February 
1954, and August 1974; VA records for hospitalizations in 
January 1953, August-September 1953, and July-August 1955; 
statements by the veteran and his parents; and testimony 
presented at a November 1975 RO hearing.  The Board has also 
reviewed documents developed throughout this appeal, such as 
statements from the veteran's representative.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show 
regarding his claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected seborrheic dermatitis has 
been rated under Diagnostic Code 7806.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, including the 
rating criteria for evaluating skin disorders.  See 67 Fed. 
Reg. 49590 (July 31, 2002).  This amendment was effective 
August 30, 2002.  Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

The AMC considered the both the old and the new regulations 
in an April 2004 Supplemental Statement of the Case and 
provided the rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to August 2002, under Diagnostic Code 7806 for eczema, 
a 10 percent disability rating was warranted for a skin 
disorder manifested by exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating was warranted for a skin disorder with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for a skin 
disorder with systemic or nervous manifestations, accompanied 
by ulceration, extensive exfoliation, or extensive crusting.  
A 50 percent rating was also warranted for an exceptionally 
repugnant skin disorder.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the amended rating criteria, Diagnostic Code 7806 for 
dermatitis or eczema provides a 10 percent disability rating 
for dermatitis or eczema affecting at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent 
but less than 20 percent of exposed areas, or for dermatitis 
or eczema that required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is assigned for 
dermatitis or eczema affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas, or for dermatitis 
or eczema that required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

In this case, the Board finds that the old rating criteria 
are more favorable to the veteran's claim.  The Board 
concludes that, under the old rating criteria, the objective 
medical evidence shows disability that more nearly 
approximates that which warrants the assignment of the 
current 30 percent disability rating, rather than a higher 
rating.  See 38 C.F.R. § 4.7 (2004).  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor; however, the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 30 percent.

The evidence of record presents a clear, consistent picture 
of the veteran's skin disorder, both before and after 
September 29, 2000.  The veteran's seborrheic dermatitis has 
been manifested by constant pruritis or itching.  In 
September 2000 the veteran was treated as a VA outpatient for 
symptoms including itching of his scalp for several years.  
At a September 2004 VA skin diseases examination, the veteran 
reported that pruritis never completely resolved even with 
treatment.  The veteran is competent to report his 
experiences and readily observable symptoms, such as itching 
of his skin.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Under the old rating criteria a 30 percent disability is 
assigned for a skin disorder with constant itching.  There is 
no competent evidence that the veteran's seborrheic 
dermatitis is manifested by systemic or nervous 
manifestations accompanied by ulceration, extensive 
exfoliation, or extensive crusting.  The examiners at VA 
examinations in December 2000, March 2004, and September 2000 
specifically noted that there veteran had no significant 
ulceration, excoriation, or crusting.  VA examiners in March 
and September 2004 specifically noted that the veteran had no 
systemic or nervous manifestations.  Although the veteran 
alleges that he has nervous manifestations of his skin 
disorder, the VA examiner in March 2004 explained that the 
veteran's diagnosed skin disorder does not have systemic or 
nervous manifestations.  Although, the veteran is competent 
to report his experiences and readily observable symptoms, as 
a layperson, the veteran is not competent to provide a 
medical diagnosis or a medical nexus.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  

There is also no competent evidence that the veteran's skin 
disorder is exceptionally repugnant.  The VA examiner in 
March 2004 noted that the veteran's skin disorder was not 
exceptionally repugnant.  Further, photographs submitted by 
the veteran or taken by VA examiners do not show the 
veteran's disorder to be exceptionally repugnant.  Thus, 
although the evidence shows that the veteran is entitled to a 
30 percent disability rating prior to September 29, 2000, the 
preponderance of the evidence is against a disability rating 
greater than 30 percent under the old rating criteria at any 
time because the veteran has none of the symptoms required 
for that higher rating.  The veteran's disability more nearly 
approximates the criteria for a 30 percent disability rating 
than the criteria for a 50 percent disability rating.

Under the amended criteria, a disability rating greater than 
30 percent is assigned for dermatitis or eczema affecting 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, or for dermatitis or eczema that 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  

The veteran's seborrheic dermatitis affects less than 40 
percent of his entire body and less than 40 percent of 
exposed areas of his body.  At recent VA examinations, the 
examiners have noted that the veteran's skin disorder affects 
no more than 15 percent of his body surface area.  Although 
the VA examiner in September 2004 noted that 40 percent of 
the veteran's scalp was affected, this is inherently less 
than 40 percent of the exposed areas of his body.  Further, 
the veteran has not required constant or near constant 
systemic therapy.  As noted by the VA examiner in March 2004, 
the veteran's skin disorder is treated primarily with an 
antibacterial shampoo and a topical antibiotic.  That 
examiner also noted that the veteran had been treated for 
approximately 50 days per year with periodic systemic 
therapy, consisting of oral antibiotics.  Although the VA 
examiner in September 2004 later determined that the 
veteran's skin disorder had not required systemic 
immunosuppressive therapy, even the report of the March 2004 
VA examination does not show constant or near constant 
systemic immunosuppressive therapy.  

Fifty days per year is only slightly more than seven weeks 
per year, which is less than one-seventh of a year.  For at 
least 300 days per year, the veteran does not require any 
systemic therapy.  Accordingly, the preponderance of the 
evidence is against a disability rating greater than 30 
percent under the amended rating criteria because the veteran 
has none of the symptoms required for that higher rating.  
The veteran's disability more nearly approximates the 
criteria for a 30 percent disability rating than the criteria 
for a 60 percent disability rating.

Accordingly, the preponderance of the evidence demonstrates 
that a disability rating for dermatitis greater than 30 
percent under either the old or the amended criteria is not 
warranted.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
veteran's disability in this case are not inadequate.  Higher 
ratings are provided for impairment due to skin disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected 
seborrheic dermatitis.  It is undisputed that the veteran's 
service-connected disability had an adverse effect on his 
employment, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a 30 percent rating, but no higher, for the 
veteran's service-connected seborrheic dermatitis for a 
period prior to September 29, 2000, is granted, subject to 
the laws and regulations governing to the award of monetary 
benefits.

Entitlement to an increased rating for the veteran's service-
connected seborrheic dermatitis, currently evaluated as 30 
percent disabling on or after September 29, 2000, is denied.


	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


